DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 were previously pending.  Claims 1, 10, 13, and 16-20 were amended, and claims 8 and 14-15 were canceled in the reply filed May 9, 2022.  Claims 1-7, 9-13, and 16-20 are currently pending.

Response to Arguments
Applicant's amendments overcome the rejections of claims 10 and 13 made under § 112(b) and they are withdrawn. 
Applicant's arguments filed with respect to the rejection made under § 101 have been fully considered but they are not persuasive.  "The structure of the pending claims solves the problem rooted in the realm of flight control namely, how to create a platform for optimizing native applications on a mobile computer to generally display a desired flight criteria provide for the selection of the flight criteria on the native application and then configuring the information through an API that coordinates communication between the native application and the flight information stored in a database."  Remarks, 10.  This merely relates the abstract idea as it is applied in a generic computerized environment.  No specific display improvements are recited, and moreover optimizing a display for the convenience of a user is not a technological improvement.  "[I]mproving a user's experience while using a computer application is not, without more, sufficient to render the claims directed to an improvement in computer functionality." Customedia Technologies v. Dish Network, 951 F.3d 1359, 1365 (Fed. Cir. 2020).  See also cxLoyalty, Inc. v. Maritz Holdings Inc., 986 F.3d 1367, 1377 (Fed. Cir. 2021) ("The claims apply the abstract idea on a computer by replacing the human intermediary with a GUI and API, but as the Board concluded, representative claim 1 'merely recites generic and conventional computer components (i.e., "processor," "GUI," and "API") and functionality for carrying out' the abstract idea."). 
"The pending claims address the use of a combined order of specific rules which improves upon existing technological processes, such that it does not recite an abstract idea. M.RO, (sic) Inc. v. Bandai Namco Games Am., Inc., 837 F.3d 1299, 1313 (Fed. Cir. 2016) ('a Court must look to the claims as an ordered combination, without ignoring the requirements of the individual steps.'). The present invention includes a native application residing on a user's mobile computer to input the criteria relating to departure airport, arrival airport, number of passengers and date."  Remarks, 13.  Again, this restates abstract elements of the claim which plan human commercial travel activities using a generic unspecified "native application" (i.e., nothing more than instructions to apply the abstract idea on a computer).  McRO's invention did not deal with planning human travel activities and instead improved an "existing technological process"—computer animation. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016).  Applicant has not identified any similar existing technological process that is improved, and instead has only identified improvements to the underlying abstract business practices and operations that use computers as a tool in their ordinary fashion.  
Merely setting forth "rules" to be executed by a computer does not confer eligibility under McRO if those rules do not improve any technological element and instead merely characterize part of the abstract idea.  See Fairwarning IP, LLC v. Iatric System, Inc., 839 F.3d 1089, 1094-95 (Fed. Cir. 2016) ("The claimed rules ask whether accesses of PHI, as reflected in audit log data, are 1) 'by a specific user,' 2) 'during a pre-determined time interval,' or 3) 'in excess of a specific volume.' '500 patent col. 16 ll. 34-36. These are the same questions (though perhaps phrased with different words) that humans in analogous situations detecting fraud have asked for decades, if not centuries.") (emphasis added).  See also Smart Sys. Innovations, LLC v. Chi. Transit Auth., 873 F.3d 1364, 1375 (Fed. Cir. 2017) (claims reciting "at least one fare rule" and "at least one rule for a prioritization of the balance classes" held ineligible).  Accordingly, the rejection is maintained.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the Specification does not contain antecedent basis for the following claim terms: program logic, memory, processor, native application, mobile computing device, graphic display, graphic interface.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7, 9-13, and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites "implementing a native application on a mobile computing device of a user wherein the native application is configured to include a graphic display for the user to select from the graphic display."  Applications are mentioned generally, but not specifically a "native application."  For similar reasons "converting the selected desired empty-leg charter flight, the selected departure airport criterion, the selected arrival airport criterion, and the selected flight date from the native application to an API configured to communicate with the database over the internet" and "converting the flagged aircraft information from the API of the control computer to the native application and displaying the aircraft information and a flight price to the user in the native application; selecting the flight in the native application and informing the operator of the selected flight" are not fully described.  Moreover, the only converting step is described in published application ¶ 0022 ("The criteria submitted by the user who wishes to purchase or book a flight is converted to a machine-readable format."), which does not support these more specific and distinct conversion steps.  The dependent claims inherit the rejections of their respective base claims and, as such, are rejected for the same reasons. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-7, 9-13, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the graphic interface."  There is insufficient antecedent basis for this limitation in the claim.  The dependent claims inherit the rejections of their respective base claims and, as such, are rejected for the same reasons.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-13, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1-7, 9-13, and 16-20, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., an abstract idea) without significantly more.  
MPEP 2106 Step 2A – Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of the independent claim 1—including uploading a flight, an aircraft type information, a departure airport information, an arrival airport information, a flight date information and a price for an empty-leg charter flight information from an operator; converting the aircraft type information, the departure airport information, the arrival airport information, the flight date and the cost into a machine-searchable format (See Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343 (Fed. Cir. 2014)); the user to select from the graphic display a desired aircraft type information, a departure airport criterion, an arrival airport criterion, and a flight date information; selecting a desired empty-leg charter flight, a departure airport criterion, an arrival airport criterion, and a flight date by the user;Page 2 of 15Application No. 161777,042Doc. No. 4445 Amendment and Response to December 8, 2021 Office Actionconverting the selected desired empty-leg charter flight, the selected departure airport criterion, the selected arrival airport criterion, and the selected flight date; inputting criterion selected by a user for the desired empty-leg charter flight, the departure airport criterion, the arrival airport criterion, and the flight date; comparing the departure airport criterion with the departure airport information using an algorithm to determine if a match occurs, wherein if a match occurs, the aircraft information is flagged for a departure match; comparing the arrival airport criterion with the arrival airport information using an algorithm to determine if a match occurs, wherein if a match occurs, the aircraft information is flagged for an arrival match; comparing the flight date criterion with the flight date information using an algorithm to determine if a match occurs, wherein if a match occurs, the aircraft information is flagged for a departure match; analyzing the flagged aircraft information to determine if the flagged aircraft information corresponds with analyzing the flagged departure match, the flagged arrival match and the flagged flight date; determine if the flagged aircraft information to determine if the Page 3 of 15Application No. 16/777,042Doc. No. Amendment and Response to December 8, 2021 Office Actionflagged aircraft information corresponds with analyzing the flagged departure match, the flagged arrival match and the flagged flight date match an aircraft converting the flagged aircraft information and displaying the aircraft information and a flight price to the user; selecting the flight and informing the operator of the selected flight; coordinating payment of the price for the selected flight from the user to the operator; and conveying the flight information of the selected flight to the user.
This qualifies as a method of organizing human activities because it recites collecting and analyzing information for the travel behaviors of people and creating related transactional/commercial relationships with each other and with transit service providers (i.e., in the terminology of the 2019 Revised Guidance, commercial or legal interactions (including agreements in the form of contracts; marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people).  
It shares similarities with other abstract ideas held to be non-statutory by the courts (see, e.g., Smart Sys. Innovations v. Chicago Transit Authority, 873 F.3d 1364 (Fed. Cir. 2017)—formation of financial transactions in a particular field (i.e., mass transit) and data collection related to such transactions, which also characterizes the invention; Fairwarning IP, LLC v. Iatric System, Inc., 839 F.3d 1089 (Fed. Cir. 2016)—analyzing records of human activity to detect suspicious behavior, similar because at another level of abstraction the claims could be characterized as analyzing records of human travel plans to detect a match).  These cases all also describe significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception (database storing inputted data that has been converted into a machine-searchable format, an application running on a control computer, control computer having a computer data processing system including a database, a processor and program logic stored in memory that is executable by the processor, native application on a mobile computing device of a user wherein the native application is configured to include a graphic display, API configured to communicate with the database over the internet, graphic interface—all recited at a high level of generality).  See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) ("[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter.") (citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245,1256 (Fed. Cir. 2014)) (emphasis added).  Although they have and execute instructions to perform the abstract idea itself (e.g., software modules, program code/logic, generic "native application" etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  Aside from such instructions to implement the abstract idea, they are solely used for generic computer operations (e.g., receiving, storing, retrieving, transmitting data).  
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2 (i.e., they amount to nothing more than a general link to a particular technological environment and instructions to apply it there). Moreover, the additional elements recited are known and conventional computing elements (database storing inputted data that has been converted into a machine-searchable format, an application running on a control computer, control computer having a computer data processing system including a database, a processor and program logic stored in memory that is executable by the processor, native application on a mobile computing device of a user wherein the native application is configured to include a graphic display, API configured to communicate with the database over the internet, graphic interface—see published Specification ¶¶ 0019-23, 29 describing these mainly in terms of their business functions, at a high level of generality or not described at all, and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the technical particulars of such additional elements to satisfy the statutory disclosure requirements).  
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented (i.e., they solely limit the abstract commercial activities without adding any additional elements beyond the abstract idea).  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same generic technological environment and instructions to implement the abstract idea as the independent claims. 
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea as the independent claim.  Moreover, the Specification also indicates this is the routine use of known components for the same reasons presented with respect to the elements in the independent claim above.  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628